department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug uniform issue list legend taxpayer a ira x amount c amount d ira z date date date date dear this is in response to a letter dated submitted on your behalf by your authorized representative as supplemented by correspondence dated and contained in sec_408 of the internal_revenue_code the code’ in which you request a waiver of the 60-day rollover requirement the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page of taxpayer a age_ represents that his failure to accomplish a rollover of amount d within the 60-day period prescribed by sec_408 was due to his medical_condition that impaired his ability to handle his financial affairs during the 60-day rollover period taxpayer a also represents that amount d has not been used for any other purpose during taxpayer a suffered from a series of strokes as well as from other serious medical conditions on date taxpayer a was admitted to the hospital as a result of his worsening medical_condition taxpayer a suffered memory loss and his ability to conduct his financial affairs was impaired he was released from the hospital on date on date while taxpayer a was still mentally and physically impaired he received a distribution of amount c from ira x taxpayer a's authorized representative asserts that taxpayer a intended at that time to roll over amount d to another ira and use the remainder of the distribution for his medical_expenses however medical documentation shows that both immediately after the distribution was made and throughout the 60-day period following that event taxpayer a's ability to conduct his financial affairs was impaired in march taxpayer a’s financial advisor made taxpayer a aware of his failure to roll over amount d and on date amount d was rolled over into ira z based on the facts and representations you request a ruling that the internal_revenue_service the service waive the day rollover requirement with respect to amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into page of such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by his medical_condition which impaired his ability to handle his financial affairs during the 60-day rollover period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d which was contributed to ira z rollover_contribution within the meaning of sec_408 of the code will be considered a page of this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact id at please address all correspondence to sincerely yours pas manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
